Citation Nr: 1718231	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, November 2001 to November 2002, and from March 2003 to February 2004.  He also served in the Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In December 2012, June 2013 and April 2016, the Board remanded the issue for further evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The Veteran testified in September 2012 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral knee disability is related to his active-duty service. The April 2016 Board remand ordered that a VA orthopedist address the nature and etiology of any diagnosed bilateral knee disorder. 

Unfortunately, the July 2016 report did not comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The April 2016 Board remand directed that a qualified VA orthopedist must specifically discuss the February 2004 service records reporting knee pain, and the June 2004 private assessment of arthritis.  The July 2016 examiner opined that the bilateral knee disorder was less likely than not related to active-duty service. However, the examiner failed to specifically address either the February 2004 service record reporting knee pain, or the June 2004 private assessment of arthritis, as required by the remand instructions. As such, the case must be remanded for additional development. Id.

Accordingly, the case is REMANDED for the following action:

1. Again provide the orthopedist who reviewed the files in July 2016 access to the appellant's VBMS and Virtual VA file for review. Following the review, the orthopedist is asked to specifically address the following questions: 

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffered from any knee disability during active-duty service? In connection therewith, the examiner must specifically address the February 2004 service records reporting knee pain.

b) Is it at least as likely as not that arthritis in either knee was present during active duty-service or that arthritis in either knee was manifested by pain plus x ray evidence of the disorder within one year of termination of active-duty service in February 2014, i.e., through February 22, 2005? In connection therewith, the examiner must specifically address the June 2004 private assessment of arthritis. 

c) Is it at least as likely as not that any diagnosed bilateral knee disability was otherwise caused or aggravated by the Veteran's active-duty service? 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




